Case 2:20-cv-11306-NGE-MJH ECF No. 12, PageID.342 Filed 07/27/21 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

IN RE: APOLLONIA CHA’NELL MILLS,

           Debtor.
____________________________________/

TIMOTHY J. MILLER, TRUSTEE,

             Appellant,                              Case No. 20-11306

v.                                                   Honorable Nancy G. Edmunds

DETROIT LAND DEVELOPMENT
COMPANY,

           Appellee.
_____________________________________/

         OPINION AND ORDER AFFIRMING THE BANKRUPTCY COURT

      The matter comes before the Court on appeal from the United States Bankruptcy

Court for the Eastern District of Michigan. The Chapter 7 Trustee in the underlying

bankruptcy action, Timothy J. Miller, appeals from the Bankruptcy Court’s May 8, 2020

order denying his motion for summary judgment and granting Detroit Land Development

Company’s motion for summary judgment in an adversary proceeding he filed under 11

U.S.C. § 547. The Court has reviewed the record in its entirety and finds a hearing is

not necessary. See Fed. R. Bankr. P. 8013(c). For the reasons set forth below, the

Court AFFIRMS the Bankruptcy Court’s order.

I.    Standard of Review

      The Court has jurisdiction to hear appeals from final judgments, orders, and

decrees of the Bankruptcy Court. See 28 U.S.C. § 158(a)(1). The Bankruptcy Court’s

                                          1
Case 2:20-cv-11306-NGE-MJH ECF No. 12, PageID.343 Filed 07/27/21 Page 2 of 9




findings of fact are reviewed for clear error, while its conclusions of law are reviewed de

novo. McMillan v. LTV Steel, Inc., 555 F.3d 218, 225 (6th Cir. 2009) (citations omitted).

“De novo means that the appellate court determines the law independently of the trial

court’s determination.” In re Myers, 216 B.R. 402, 403 (B.A.P. 6th Cir. 1998) (citation

omitted). The parties agree the issues raised in this appeal are questions of law subject

to de novo review.

II.    Legal and Factual Background

       Appellant filed an adversary proceeding in the underlying bankruptcy case to

avoid the transfer of a property made to Appellee within ninety days of the bankruptcy

petition date pursuant to 11 U.S.C. § 547(b), which sets forth that

       the trustee may . . . avoid any transfer of an interest of the debtor in
       property—
          (1) to or for the benefit of a creditor;
          (2) for or on account of an antecedent debt owed by the debtor before
              such transfer was made;
          (3) made while the debtor was insolvent;
          (4) made—
              (A) on or within 90 days before the date of the filing of the petition; or
              (B) between ninety days and one year before the date of the filing of
                  the petition, if such creditor at the time of such transfer was an
                  insider; and
          (5) that enables such creditor to receive more than such creditor would
              receive if—
              (A) the case were a case under chapter 7 of this title;
              (B) the transfer had not been made; and
              (C) such creditor received payment of such debt to the extent
                  provided by the provisions of this title.

The only issue in this case is whether the requirement set forth in § 547(b)(5) can be

established. This subsection requires a finding that the transfer enabled the creditor to

receive more than it would receive had the estate been liquidated under Chapter 7 and


                                              2
Case 2:20-cv-11306-NGE-MJH ECF No. 12, PageID.344 Filed 07/27/21 Page 3 of 9




the disputed transfer not been made. See In re C-L Cartage Co., 899 F.2d 1490, 1493

(6th Cir. 1990). This is known as the “more than” test. In re Chattanooga Wholesale

Antiques, Inc., 930 F.2d 458, 461 n.1 (6th Cir. 1991). Payments to a creditor who is

fully secured are not preferential because the creditor would receive payment up to the

full value of the collateral in a Chapter 7 liquidation, while payments to an unsecured or

undersecured creditor are preferential. In re C-L Cartage Co., 899 F.2d at 1493.

         As set forth in the joint final pretrial order, the parties stipulated to the following

facts:

         i. Debtor filed a voluntary petition for Chapter 7 bankruptcy under Title 11
         of the United States Code on April 30, 2019;
         ii. On March 10, 2014, Debtor and Defendant Detroit Land Development
         Company entered into a land contract for the purchase of certain real
         property located at 7706 W. Seven Mile, Detroit, MI (“the Property”);
         iii. Also on March 10, 2014, Defendant’s authorized agent Michael Kelly
         signed a quitclaim deed purportedly transferring 7706 W. Seven Mile,
         Detroit, MI (“the Property”) to the Debtor. This deed was recorded on March
         11, 2014 at the Wayne County Register of Deeds;
         iv. The March 10, 2014 deed makes no reference to a land contract or
         security interest of any type, and no security interest or memorandum of land
         contract was ever recorded by the Defendant contemporaneously with the
         signing of the land contract;
         v. Also on March 10, 2014, Debtor signed a quitclaim deed purportedly
         transferring the Property to Defendant.
         vi. On February 19, 2019, Defendant’s agent recorded the March 10, 2014
         deed transferring the Property to the Defendant (“the Transfer”);
         vii. Defendant’s claim against the Debtor is derived from the Land Contract;
         viii. The Transfer took place within 90 days prior to the Debtor’s petition date;
         and
         ix. Debtor was insolvent at the time of the Transfer.

(ECF No. 3, PageID.105-06.) The Bankruptcy Court made the following additional

findings of fact:

         Defendant had originally received title to the property through a quit claim
         deed from the Wayne County treasurer dated and recorded on October 11,
         2013. The subsequent land contract listed a purchase price for the property
                                                3
Case 2:20-cv-11306-NGE-MJH ECF No. 12, PageID.345 Filed 07/27/21 Page 4 of 9




       of $30,000 to be paid in monthly installments of $450. Under the terms of
       the land contract, defendant had the following duty to convey. The sellers
       or his assigns will execute and deliver to the buyer on the payment in full of
       all sums owing under this agreement a quit claim deed or special warranty
       deed conveying title to the property. The parties agree that the deed will be
       executed and delivered to the buyer at the time this agreement is satisfied.

(ECF No. 5, PageID.218; see also ECF No. 3, PageID.170-71.)

       The matter came before the Bankruptcy Court on cross-motions for summary

judgment. Appellant argued the first deed served to transfer all of Appellee’s interest in

the property to Debtor, and if it were not for the second deed conveying Debtor’s interest

back to Appellee, record title in the property would have remained with Debtor.

Therefore, because the transfer improved Appellee’s status as compared to other

general unsecured creditors, it is a preference under § 547(b)(5). Appellee argued,

however, that its interest in the property was not transferred to Debtor by the first deed

because that deed was not delivered and, therefore, did not take effect. According to

Appellee, as a land contract vendee, Debtor only had an equitable interest in the

property, and this was the interest that was conveyed by the recording of the second

deed. Thus, the second transfer did not cause any diminution of the bankruptcy estate,

and there is no preferential transfer to be avoided.

       In support of its argument that the first deed was not delivered, Appellee

submitted two affidavits. In the first affidavit, the president of Appellee explained in

relevant part the following:

       4. At the time the Land Contract was executed, two quit claim deeds were
       executed on that same day. The first was from [Appellee] to convey its
       interests in the property to [Debtor] to be held in escrow until the purchase
       price was satisfied. Delivery of the deed was intended to take place upon
       satisfaction. The second was from [Debtor] to [Appellee] to convey her
       interests in the property to be held in escrow in the event she defaulted on
                                            4
Case 2:20-cv-11306-NGE-MJH ECF No. 12, PageID.346 Filed 07/27/21 Page 5 of 9




       the Land Contract pursuant to the provisions of Paragraph 15 of the Land
       Contract. Delivery of the deed was intended to take place, at [Appellee]’s
       discretion, upon the default of the Land Contact by [Debtor].
       5. Over the course of the next five years, [Debtor] made sporadic payments
       of the monthly installments required by the Land Contract while defaulting
       on her monthly payments as well as the payments of property taxes on
       numerous occasions.
       6. To enforce its rights as vendor under the Land Contract, [Appellee]
       commenced at least six summary proceedings for possession of land
       contract forfeiture against [Debtor] for nonpayment of the monthly
       installments and/or property taxes in the 36th District Court for the State of
       Michigan, four of which were commenced between January 2018 and
       January 2019.
       7. In February 2019, [Debtor] defaulted on her Land Contract obligations
       once again. Therefore, after sending her the required notice of forfeiture, I
       on behalf of [Appellee] declared [Debtor’s] interests in Land Contract
       forfeited and accepted delivery of the March 10, 2014 deed she signed
       conveying the property to [Appellee] and had it recorded with the Wayne
       County Register of Deeds on February 19, 2019, with the intent of
       converting her interests in the property to a tenancy.
       8. After I recorded the deed on February 19, 2019, I learned that the deed
       conveying [Appellee]’s interest in the subject property to her had been
       recorded on March 11, 2014.
       9. After discovering that the deed had been recorded, I spoke to my friend
       and [Debtor’s] father, Irving Seals, who attended the closing on the Land
       Contract and had often paid money owed by [Debtor] under the Land
       Contract so she could avoid eviction.
       10. Mr. Seals told me that he believes that after the Land Contract was
       executed, he took possession of his daughter’s copy of the contract and
       other documents, which inadvertently contained the signed deed from
       [Appellee] to [Debtor] and he either inadvertently recorded it or gave it to
       his daughter who might have recorded it.
       11. At no time did [Appellee] or I intend to record the deed from [Appellee]
       to [Debtor] or transfer any interests in the subject property to her beyond
       the interests she held as the Land Contract vendee.

(ECF No. 3, PageID.168-69.) A second affidavit from Mr. Seals confirms he believes

it is likely that he is responsible for the recording of the first deed and that he did not

realize this error until 2019. (Id. at PageID.177.) Appellee also submitted documents

from the state court proceedings it initiated for possession after land contract forfeiture.

(Id. at PageID.178-89.)
                                             5
Case 2:20-cv-11306-NGE-MJH ECF No. 12, PageID.347 Filed 07/27/21 Page 6 of 9




       The Bankruptcy Court ruled from the bench, first noting that Appellant did not

address any of the caselaw regarding delivery. According to the relevant case law, the

recording of a deed creates a presumption of delivery. The Bankruptcy Court found,

however, that Appellant had presented sufficient evidence to rebut the presumption in

this case. Because there was no valid delivery of the first deed, the court found the

property never vested in Debtor and denied Appellant’s motion for summary judgment.

The court then turned to the cross-motion for summary judgment and noted that

Appellant had the ultimate burden to prove delivery, but after Appellee presented

evidence there was no intent to deliver title to Debtor, Appellant had not come forward

with specific facts supported by evidence in the record showing there is a genuine issue

of material fact on the question of delivery.    Thus, the Bankruptcy Court entered

summary judgment in favor of Appellee. Appellant now appeals.

III.   Analysis

       Appellant argues the property vested in Debtor as a matter of law upon the

recording of the first deed and the Bankruptcy Court therefore erred when it denied his

motion for summary judgment. Alternatively, Appellant argues there is, at the least, a

genuine issue of material fact as to whether the first deed was delivered that should

have precluded summary judgment from being entered in favor of Appellee.

       Under Michigan law, passage of proper title through a quit claim deed requires

legal delivery. See McMahon v. Dorsey, 91 N.W.2d 893, 895 (Mich. 1958). Delivery of

a deed is “a matter of the intention of the grantor as manifested and evidenced by the

words, acts and circumstances surrounding the transaction.”        Id. at 895 (internal

quotation marks and citations omitted).        “Manual transfer of the deed is not
                                           6
Case 2:20-cv-11306-NGE-MJH ECF No. 12, PageID.348 Filed 07/27/21 Page 7 of 9




indispensable to delivery but is evidence of delivery.           The controlling factor in

determining the question of delivery in all cases in the intention of the grantor . . . .” Id.

This presumption, however, is not conclusive and may be rebutted by the evidence.

Resh v. Fox, 112 N.W.2d 486, 488 (Mich. 1961) (citation omitted). “The subsequent

conduct of the parties may be taken into consideration in determining whether there was

an intention to pass title. This may be done despite the presumption of passage of title

arising by virtue of possession of the deed by the grantee.” Id. The recording of a deed

similarly creates a presumption of delivery. Havens v. Schoen, 310 N.W.2d 870, 871

(Mich. Ct. App. 1981) (citations omitted). “The only effect of this presumption is to cast

upon the opposite party the burden of moving forward with the evidence. The burden

of proving delivery by a preponderance of the evidence remains with the party relying

on the deed.” Id.

       Here, there is no dispute the first deed was manually transferred to Debtor or her

father and subsequently recorded. This creates a presumption of delivery. Appellee,

however, submitted two affidavits indicating Appellee did not intend to transfer legal title

to Debtor at the time. Rather, the deed was to be held in escrow and recorded once

the purchase price was completed. Appellant argues the affidavits are self-serving and

should be given limited weight. However, the explanations provided by the witnesses

were consistent with the parties’ subsequent conduct, including Appellee’s initiation of

several proceedings in state court alleging forfeiture of the land contract and seeking

possession of the property. Thus, the Court agrees the evidence submitted by Appellee

is sufficient to rebut the presumption of delivery in this case. And Appellant, who retains

the burden of proving delivery, did not present any evidence indicating Appellee
                                              7
Case 2:20-cv-11306-NGE-MJH ECF No. 12, PageID.349 Filed 07/27/21 Page 8 of 9




intended to pass title to Debtor with the first deed. In fact, Appellant initially argued

before the Bankruptcy Court that regardless of its intent, Appellee should be held

responsible for the ramifications of drafting and transferring the first deed to a third party.

Appellant’s argument has evolved on appeal and he now argues the pattern of events

indicates Appellee intended to pass title with the first deed. More specifically, Appellant

points to the plain language of the deed, the fact the land contract was not recorded,

and the drafting and recording of the second deed transferring the property back to

Appellee.

       Even though the first deed does not include any references to the land contract,

this does not lead to a conclusion that Appellee intended to convey legal title of the

property to Debtor at the time it was recorded. See generally Ligon v. City of Detroit,

739 N.W.2d 900, 905 (Mich. Ct. App. 2007) (“A deed takes effect from the time of its

delivery, and not from the time of its date, execution or recording.”). Nor can intent be

inferred from the fact that the land contract was not recorded. Generally, a land contract

is “an executory contract in which legal title remains in the seller/vendor until the

buyer/vendee performs all the obligations of the contract while equitable title passes to

the buyer/vendee upon proper execution of the contract.” See Zurcher v. Herveat, 605

N.W.2d 329, 341 (Mich. Ct. App. 1999). Thus, there is no requirement that a land

contract be recorded. And because Debtor did not fulfill her obligations under the land

contract, the only way the property could have vested in her is if the first deed was

delivered. Finally, Appellant acknowledged at the hearing before the Bankruptcy Court

that by drafting and recording a second deed transferring the property back to Appellee,

the parties were circumventing the rules for forfeiture of a land contract under Michigan
                                              8
Case 2:20-cv-11306-NGE-MJH ECF No. 12, PageID.350 Filed 07/27/21 Page 9 of 9




law. (ECF No. 5, PageID.207.) Appellant does not now explain how the second deed

supports his contention that Appellee intended to convey legal title to Debtor with the

first deed despite Appellee’s conduct during the intervening five year period.

      In sum, the manual transfer and recording of the first deed creates a presumption

of delivery under Michigan law, but Appellee submitted sufficient evidence to rebut this

presumption. Because Appellant did not present any evidence to the contrary, there is

no genuine issue of material fact as to whether a delivery took place. Thus, the property

never vested in Debtor and there is no preferential transfer to be avoided. Accordingly,

the Bankruptcy Court properly denied Appellant’s motion for summary judgment and

granted Appellee’s motion for summary judgment in the underlying adversary

proceeding.

IV.   Conclusion

      For the foregoing reasons, the Bankruptcy Court’s order is AFFIRMED.

      SO ORDERED.

                                  s/Nancy G. Edmunds
                                  Nancy G. Edmunds
                                  United States District Judge


Dated: July 27, 2021



I hereby certify that a copy of the foregoing document was served upon counsel of
record on July 27, 2021, by electronic and/or ordinary mail.

                                  s/Lisa Bartlett
                                  Case Manager



                                           9
